Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 13, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  142865(28)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices




  TIMOTHY PAUL BAY,
      Plaintiff-Appellee,
                                                           SC: 142865
  v                                                        CoA: 301183
                                                           Ingham CC: 09-1517-NM
  CLINTON CANADY, III and
  CANADY LAW FIRM,
        Defendant-Appellant.
  ______________________________

         On order of the Chief Justice, a stipulation by counsel for the parties agreeing to
  the dismissal of the application for leave to appeal is considered and the application is
  dismissed with prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 13, 2011                       _________________________________________
                                                                               Clerk